Name: Commission Regulation (EEC) No 1964/80 of 24 July 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 80 Official Journal of the European Communities No L 191 / 17 COMMISSION REGULATION (EEC) No 1964/80 of 24 July 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1314/80 (2 ), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 1 654/80 (4 ), set the closing dates for the conclusion of processing contracts ; whereas it now appears appropriate, for the purpose of disposing of the crop of certain products to defer, for the 1980/81 marketing year, the closing dates for the conclusion of the relevant contracts ; Whereas it is accordingly necessary to alter the closing date for amendments in respect of hard ­ fleshed heart cherries and other sweet cherries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for products processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1530/78 is amended as follows : 1 . The second subparagraph of Article 1 (2) is replaced by the following : 'However, for the 1980/81 marketing year, contracts may be concluded until 31 July 1980 in respect of Williams pears , tomatoes , peaches, hard ­ fleshed heart cherries and other sweet cherries and morello cherries .' 2 . The following subparagraph is inserted after the second subparagraph of Article 1 (3) : 'However, for the 1980/81 marketing year, amend ­ ments in respect of hard-fleshed heart cherries and other sweet cherries may be made until 15 August 1980.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 ( 1 ) shall apply with effect from :  1 July 1980 with respect to Williams pears,  11 July 1980 with respect to other products . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 134, 31 . 5 . 1980, p . 18 . P) OJ No L 179, 1 . 7 . 1978 , p . 21 . ( «) OJ No L 163, 28 . 6 . 1980 , p. 47 .